CLEVENGER, Circuit Judge.

ORDER

Willie J. Hamilton moves for an extension of time to file his brief. We treat his submission as a motion for reconsideration of the court’s order dismissing his petition for review for failure to file a brief.
Hamilton has now submitted his informal brief.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The motion for an extension of time is granted.
(2) The motion for reconsideration is granted.
(3) The August 6, 2004 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.
*746(4) The Department of the Veterans Affairs’ brief is due within 21 days of the date of filing of this order.